internal_revenue_service number release date index number --------------------------------------------- ----------------------------------------------------- -------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc corp b02 plr-128826-12 date date legend taxpayer ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------- parent state a x dear ------------------ ------------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------- -------------- -------------- this letter responds to your request for rulings dated date on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a state a property and casualty insurance_company whose sole class of stock is wholly owned by parent a state a limited_liability_company and risk purchasing group that has elected to be treated as a corporation for federal_income_tax purposes plr-128826-12 taxpayer and parent are calendar-year accrual-method taxpayers that file separate federal_income_tax returns aside from approximately dollar_figurex in cash parent’s only asset is taxpayer stock each of parent’s members the members is required to purchase certain types of insurance from taxpayer which issues insurance policies exclusively to members for purposes of state a law each member is an industrial insured and collectively the members constitute an industrial insured group as an industrial insured group_captive insurer taxpayer essentially functions as an interinsurer underwriter proposed transaction for what are represented to be valid business reasons taxpayer intends to convert from a stock insurance_company to a reciprocal insurer as permitted by state a law pursuant to the following steps the proposed transaction i ii iii parent will distribute approximately dollar_figurex in cash to the members the cash distribution which funds will be used to form the reciprocal insurer’s attorney- in-fact parent will merge into taxpayer with taxpayer surviving in accordance with state a law the merger in connection with the merger membership interests in parent will be converted into equity interests in taxpayer on a proportionate basis immediately following the merger taxpayer will undertake a transaction the conversion whereby it will convert into a state a industrial group_captive risk retention group formed as a reciprocal insurer new taxpayer as a result of the conversion taxpayer shares that were issued to members in connection with the merger will be converted into class a subscriber interests in new taxpayer on a proportionate basis each new taxpayer subscriber a subscriber interests in new taxpayer will not actually be distributed to subscribers rather subscribers will be deemed to receive new taxpayer interests in the conversion the intent is that class a subscribers will continue to have the same rights that members currently possess except to the extent modifications are necessary to fit within the reciprocal structure after the conversion new taxpayer will be an unincorporated association for state a law purposes new taxpayer will have four types of accounts-contributed capital accounts surplus capital accounts special surplus accounts and subscriber savings accounts the latter are required in order for new taxpayer to take the tax deduction allowable under sec_832 of the internal_revenue_code the code plr-128826-12 immediately following the conversion new taxpayer will have two classes of subscriber interests outstanding-class a subscriber interests and class c subscriber interests the class a subscribers which initially will consist exclusively of parent’s members will have voting rights and the four types of accounts mentioned above in contrast the class c subscribers which will consist exclusively of certain subsidiaries or affiliates of class a subscribers will have neither voting rights nor any of the four types of accounts mentioned above the class c subscription interests are nominal interests that are being created by new taxpayer solely to satisfy certain state a requirements concerning reciprocal insurers new taxpayer will issue at least one additional class of subscriber interests in the future but such interests will not be issued or outstanding immediately after the date the conversion is completed representations the following representations have been made with respect to the conversion a b c d e f taxpayer’s shareholders will receive or will be deemed to receive solely new taxpayer interests in the conversion the fair_market_value of the new taxpayer interests deemed received by each taxpayer shareholder in the conversion will be approximately equal to the fair_market_value of such shareholder’s taxpayer stock converted in the transaction immediately after the conversion class a subscribers will own all of the outstanding interests in new taxpayer aside from the nominal interests held by class c subscribers and will own such interests solely by reason of their ownership of taxpayer stock immediately prior to the conversion immediately after the conversion new taxpayer will hold the same assets and liabilities that taxpayer held immediately before the conversion except for assets used to pay expenses_incurred in connection with the conversion no assets will be distributed in the conversion and there will be no dissenting shareholders the fair_market_value of the assets deemed transferred from taxpayer to new taxpayer in the conversion will equal or exceed the sum of the liabilities as determined under sec_357 assumed by new taxpayer the liabilities of taxpayer to be assumed within the meaning of sec_357 by new taxpayer plus the liabilities if any to which the transferred assets are subject were incurred by taxpayer in the ordinary course of its business and are associated with the assets deemed transferred to new taxpayer plr-128826-12 g h i j immediately after the conversion new taxpayer will be eligible to elect to be treated as an association under sec_301_7701-3 that is taxable as a corporation for federal_income_tax purposes and it will make such an election effective the date of the conversion at the time of the conversion taxpayer will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and it will not be subject_to any state insolvency proceeding applicable to insurers immediately after the conversion the proportionate interest held by each class a subscriber will be the same as the proportionate share of taxpayer stock held by each such person immediately before the conversion each party will pay its own expenses if any incurred in connection with the conversion the following representations have been made with respect to the application of sec_832 k l immediately following the conversion new taxpayer will be recognized as an industrial insured captive reciprocal insurer under state a law new taxpayer will follow the procedures necessary to qualify for deductions and income_recognition under sec_832 increases and decreases respectively in savings credited to its subscriber savings accounts for rulings based solely on the information and representations set forth herein we rule as follows with respect to the conversion the conversion will qualify as a reorganization within the meaning of sec_368 taxpayer and new taxpayer each will be a_party_to_a_reorganization within the meaning of sec_368 the cash distribution and the merger will not preclude the conversion from qualifying as a reorganization within the meaning of sec_368 rev_rul c b no gain_or_loss will be recognized by taxpayer upon the deemed transfer of all of its assets to new taxpayer in exchange for new taxpayer interests and the assumption_of_liabilities sec_361 and sec_357 plr-128826-12 no gain_or_loss will be recognized by new taxpayer upon its deemed receipt of taxpayer assets in exchange for new taxpayer interests sec_1032 new taxpayer’s basis in the assets deemed acquired from taxpayer will be the same as taxpayer’s basis in such assets immediately before the conversion sec_362 new taxpayer’s holding_period for the assets deemed acquired from taxpayer will include the period during which such assets were held by taxpayer sec_1223 no gain_or_loss will be recognized by taxpayer upon the deemed_distribution to its shareholders of the new taxpayer interests sec_361 no gain_or_loss will be recognized by taxpayer’s shareholders upon the deemed receipt of new taxpayer interests in exchange for taxpayer stock sec_354 the basis of the new taxpayer interests in the hands of each class a subscriber will equal the basis of the taxpayer stock treated as surrendered by such subscriber in exchange therefor sec_358 the holding_period for the new taxpayer interests in the hands of each class a subscriber will include the period during which such subscriber held the taxpayer stock deemed exchanged therefor provided that the subscriber held the taxpayer stock as a capital_asset on the date of the exchange sec_1223 subject_to the conditions and limitations of sec_381 sec_382 sec_383 and sec_384 and the treasury regulations promulgated thereunder new taxpayer will succeed to and take into account the tax_attributes of taxpayer described in sec_381 sec_381 and sec_1_381_a_-1 based solely on the information and representations set forth herein we rule as follows with respect to the application of sec_832 new taxpayer will be allowed a deduction for the increase for the taxable_year in savings credited to its subscriber savings accounts sec_832 new taxpayer will include as an item_of_gross_income the decrease for the taxable_year in savings credited to its subscriber savings accounts sec_832 caveats plr-128826-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the application of sec_301 sec_368 or any other code or regulatory provision to the cash distribution or the merger procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
